Case 2:20-cv-01210-KJD-DJA Document 1-1 Filed 06/25/20 Page 1 of 7

EXHIBIT A
Case 2:20-cv-01210-KJD-DJA Document 1-1 Filed 06/25/20 Page 2 of 7

0

ye

3

14

IS

16

7

18

9:

20

al

22

23

24

25

26

27

28

|| RYAN KERBOW, ESQ.

‘CORPORATION 103 through 200, inctusive,

Electronically Issued
5/19/2020 8:59 AM

ad
#

SUMM

Nevada Bar No.: 11403
BERNSTEIN AND POISSON LLP
320 S. Jones Boulevard

Las Vegas, Nevada 89107
Telephone: (702) 256-4566
Facsimile: (702) 256-6280

Email: ryan@vegashurt.com
Attorneys for Plaintiff

DISTRICT COURT
CLARK COUNTY, NEVADA

NATHAN BIANCO, an individual,

Plaintiff, Dept. No.:

Department 24

v.
TARGET CORPORATION, a foreign
corporation; DOES 1 through 100; and ROE

SUMMONS

Defendant(s).

 

 

you for the relief set forth in the Complaint.

 

TARGET CORPORATION

NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST
YOU WITHOUT YOUR BEING HEARD, UNLESS YOU RESPOND WITHIN 26)
DAYS. READ THE INFORMATION BELOW.

TO THE DEFENDANT: A civil Complaint has been filed by the Plaintiff againsi

1. If you intend to defend this lawsuit, within 20 days afier this Summons iq

served on you, exclusive of the day of the service you must do the following:

 

 

Caso Number; A-20-815180-C

Case NOC ASE NO: A-20-81518)-C

power

ewe
Case 2:20-cv-01210-KJD-DJA Document 1-1 Filed 06/25/20 Page 3 of 7

10
iT
12
13
14
15

16

18
9
26

2)

25
2%
27

28

do so promptly so that your response may be filed on time.

Issued at the direction of: CLERK OF THE COURT
5119/2020
/s! Ryan Kerbow nN dh eg 7
RYAN KERBOW, ESQ. DEPUTY CRERK™ 7
BERNSTEIN & POISSON County Courthouse’
320 §. Jones Boulevard 200 Lewis Avenue
|| Las Vegas, Nevada 89107 Las Vegas, Nevada $9155
Telephone: (702) 256-4566 Patricia Azucena-Preza

 

 

   
  
  
 

a. File with the Clerk of this Court, whose address is shown below, a formal
written response 1o the Complaint in accordance with the rules of the Court with .th
appropriate filing fee.

b. Serve a copy of your response upon the attomey whose name and addres

is showri below.

2. Unless you respond, your default will be entered upon application of th

Plaintiff and this Court may enter a judgment against you for the relief demanded in th

Complaint, which could result in the taking of your money or property, or other feli
requested in the Complaint.

3. If you intend to seek the advice of an attomey in this matter, you should

4, The State of Nevada, its. political subdivisions, apencies, officers,

employees, board members, commission members and legislators, each have 45 “y

after service of this Summons within which to file an Answer or other responsivé

pleading to the Complaint.

 

  
  

 

 

 

 

 

 

 

Facsimile: (702) 256-6280
Auorneys for Plaintiff

NOTE: When service is by publication, add a brief statement of the object of the action,
See Rules of Civil Procedure, Rule 4(b).

2.

 

eee Awe rahe ok ree F
320 S. Jones Blvd.
Las Vegas, Nevads $9107
OFFICE: (702) 877-4878 FAX: (702) 246-6280

Bernstein & Poisson

Case 2:20-cv-01210-KJD-DJA Document 1-1 Filed 06/25/20 Page 4 of 7

 

 

 

5149/2020 8:58 AM
Steven D. Grlerson
1 | comp CLERK orm cot
Scott L. Poisson, Esq. wh des OT tees
2 | Nevada Bar No. 10188
Ryan Kerbow, Esq..
3 || Nevada Bar No. 11403
BERNSTEIN & POISSON . he
4 320 S. Jones Blvd. CASE NO: A-20-81 5180-C
Las Vegas, Nevada 89107 Department 24
5 || Telephone: (702) 877-4878
Facsimile: (702) 256-6280
6 | Email: ryan@veeashurt.com:
Attorneys for Plainti
7
8 EIGHTH JUDICIAL DISTRICT COURT
9 CLARK COUNTY, NEVADA
10 || NATHAN BIANCO, an individual, Case No.:
11 Plaintiff, Dept. No.:
12 v.
13 i TARGET CORPORATION, a foreign COMPLAINT
corporation; DOES | through 100; and ROE
14 |} CORPORATION 101 through 200, inclusive,
15 Defendant(s).
16 pa
17 COMES NOW Plaintiff Nathan Bianco, by and through his counsel of record,
18 || BERNSTEIN & POISSON, and submits this complaint against Defendants for the foregoing
[9 |} causes of action, and alleges as follows:
20 WJ. GENERAL ALLEGATIONS
21 1, At all times material herein, Plaintiff Nathan Bianco (hereinafter “Plaintiff’) was
22 || an individual residing in Clark County, State of Nevada.
23 2. Upon information and belief, at all times material herein, Defendant Target
24 || Corporation (hereinafter “Defendant Target”) was a foreign corporation doing business as
25 || Target.
26 WH ds/
27 fl
28

 

Pane | of 4

Case Number: A-20-815180-C

Electronically Filed

 

AR Ae Coen a Wael
Las Vegos, Nevads &9107

Bernstein & Poisson.
320 & Jones Blvd.
OFFICE: (702) 8TI-4878 FAX: (102) 256-6280

Case 2:20-cv-01210-KJD-DJA Document 1-1 Filed 06/25/20 Page 5 of 7

pons

YN WwW _
eu aA REBEBEHREBRSFRE SREP BSEE

oC fe 4M DWH UH SB Ww hw

ont
o

 

3. Upon information and belief, at all times material herein, Doe and Roe
Defendants 1 through 200 were legal entities/residents of Clark County, Nevada, and authorized
to do business by the State of Nevada. Furthermore, said Doe and Roe Defendants were
employees, agents, or servants of Defendants in its control and functioned and assisted in the
operation, control maintenance and/or management of the premise, in which plaintiff was
injured, causing damages.

4. The true names and capacities, whether individual, corporate, associate or
otherwise of Defendants DOES 1 through 100 and ROE CORPORATIONS 101 through 200,
inclusive, are unknown to Plaintiff who therefore sues said Defendants by such fictitious nares;

on information and belief, Plaintiff alleges that the Defendants, and each of them, designated

herein as a DOE or ROE CORPORATION were responsible in some manner for the injuries
_ Sustained by the Plaintiff resulting from the below stated incident; and is liable for all damages
_ due to Plaintiff as alleged herein, Plaintiff will ask leave of court to amend this Complaint to

insert the true names and capacities when the same is ascertained and to join such Defendants in

this action.
5. Doe | is the owner of the premise on which the incident that is the subject of this

complaint occurred,

6. Doe 2 is the owner of the business that operates the business located on the

owner’s premise.
IL. FACTUAL BACKGROUND

7. Plaintiff re-alleges each of the foregoing allegations contained in paragraphs 1
through 6 as if fully set forth herein.

8, On or about January 5, 2019, Plaintiff was lawfully on the premises at
Defendant's property located at 4100 Blue Diamond Road in Las Vegas, Nevada.

: 9. Plaintiff slipped due to a melted ice cubes that constituted a dangerovs condition

on the Defendant’s sales floor.

10, Defendant owed a duty to maintain a safe premise to protect persons, such as

Plaintiff, from harm, including exercising due care to inspect and maintain the sales floor to cure .

Page 2 of 4

 

2 Pan cae at
Bernstein & Poisson
320 S. Jones Blvd.
Las Vegas, Neveda 89107
OFFICE: (702) 877-4878 FAX: (702) 255-6280

Case 2:20-cv-01210-KJD-DJA Document 1-1 Filed 06/25/20 Page 6 of 7

Co 2&2 NV AO UH BR WD Ne

woe eee ett pth
Ww & WwW NHN - 6

16:
17.
18

19

20:
21
22.

|

 

 

dangerous conditions. Defendant breached this duty to Plaintiff, as a result of which Plaintiff
sustained bodily injuries, loss of earings, and other damages.

1]. As a result, Plaintiff suffered severe bodily injuries and damages in excess of
$15,000 subject to proof at trial.

I. NEGLIGENCE/PREMISES LIABILITY AGAINST DEFENDANT TARGET,

12. Plaintiff re-alleges each of the foregoing allegations contained in paragraphs 1
through 11 as if fully set forth herein.

13. Upon information and belief, Defendants and their employees knew or should

have known about the dangerous condition, which caused the injuries to Plaintiff, yet continued
to let this condition exist, causing an unreasonable threat lo the safety of those on their property,
including Plaintiff.
14, Defendants, and each of them, had a duty to supervise and maintain said premises
in a reasonably safe and suitable condition for its patrons, guests and invitees; and further to take
any and all reasonable precautions to avoid the presence of dangerous conditions on or around
said premises,

15. Defendants, and each of them, breached iis duty to Plaintiff in one or more of the
following respects, but not limited to:

Failure to exercise reasonable care in design of the parking lot.

sv Pp

Failure to warn guests of dangcrous conditions on the premises.

Failure to inspect for dangerous conditions on the premises.

a A

Failure to cure dangerous conditions on the premises.

Failure to follow safety protocol.

bd

ro

Failing to provide adequate safeguards in place to prevent accidents from
occurring.

16. Defendants, and each of them, known and unknown, breached these duties,
directly and proximately causing Plaintiff's injuries.

17. Defendants, despite having actual notice or constructive notice, upon a reasonable

inspection of its premises, that a dangerous condition existed. Defendants, failed to cure the

Page 3 of 4

 

ree ome Pe
Case 2:20-cv-01210-KJD-DJA Document 1-1 Filed 06/25/20 Page 7 of 7

same, enact proper safeguards, or wam of same to prevent serious bodily injury to Plaintiff, all in

—

 

Be eg ee ee

Bernstein & Poisson
320 5S, Jones Bivd.
Las Vegas, Nevada 89107
OFFICE: (702) 877-4878 FAX: (702) 256-6280

2 | breach of its duty of due care.
3. 18. Plaintiff has suffered injury and damages in an amount in excess of $15,000.00
4 || subject to proof at trial.
5 | IV. PRAYER FOR RELIEF
6G: " WHEREFORE Plaintiff reserves the right to amend this Complaint prior to or at the
7 || time of trial of this action to insert those items of damage not yet fully ascertainable and prays
8 || forjudgment against said Defendants, and each of them, as follows:
9° , 1) For general and special damages in a sum in excess of $15,000.00;
10 : 2) For attomeys’ fees and costs of suit incurred herein;
oo 3) For interest at the statutory rate; and
12 4) For such other and further relief as the Court may deem just and equitable in the
130 matter.
14. DATED this 18th day of May 2020.
1S. Respecifully submitted,
16 BERNSTEIN & POISSON
17: /s/ Rvan Kerbow
RYAN KERBOW, ESQ.
18° State Bar No. 11403
320 §, Jones Bivd,
19: Las Vegas, Nevada 89107
: (T) (702) 877-4878
20: (F) (702) 256-6280
Email: ryah@)verashurt.com-
21° Attorneys for Plaintiff
22
23
24
25 .
26
27
28 |

 

Pape 4 of 4

 
